                                            Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ADRIAN HOLLEY, et al.,                          Case No. 18-cv-06972-JST
                                                         Plaintiffs,
                                   8
                                                                                            ORDER GRANTING IN PART AND
                                                   v.                                       DENYING IN PART MOTIONS TO
                                   9
                                                                                            DISMISS FIRST AMENDED
                                  10        GILEAD SCIENCES, INC.,                          COMPLAINT
                                                         Defendant.                         Re: ECF Nos. 91, 92
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court are Defendant Gilead Sciences, Inc.’s motions to dismiss the first

                                  14   amended complaint (“FAC”). Gilead moves to dismiss the complaint for lack of subject matter

                                  15   jurisdiction under Federal Rule of Civil Procedure 12(b)(1). ECF No. 91. It also seeks dismissal

                                  16   of Plaintiffs’ post-approval, post-2008 failure-to-warn claims, and of Plaintiffs’ fraud and

                                  17   consumer protection claims to the extent they rely on affirmative misrepresentations, under

                                  18   Federal Rules of Civil Procedure 12(b)(6) and 9(b). ECF No. 92. The Court will grant the

                                  19   motions in part and deny them in part.

                                  20   I.       BACKGROUND

                                  21            This case concerns allegations by individuals who have taken one of more of Gilead’s

                                  22   drugs containing tenofovir disoproxil fumarate (“TDF”) – Viread, Truvada, Atripla, Complera,

                                  23   and Stribild – and contend that they have suffered unnecessary kidney and bone damage resulting

                                  24   from Gilead’s failure to provide adequate warnings and its decision to develop drugs containing

                                  25   TDF rather than tenofovir alafenamide fumarate (“TAF”). See ECF Nos. 1, 84. Gilead filed a

                                  26   motion to dismiss Plaintiffs’ original complaint. ECF No. 45. Granting Gilead’s motion in part,

                                  27   the Court dismissed with leave to amend “Plaintiffs’ failure-to-warn claims based on post-

                                  28   approval, post-2008 labeling changes” and “Plaintiffs’ fraud and consumer protection claims to
                                             Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 2 of 12




                                   1   the extent those claims are based on misrepresentations and not omissions.” ECF No. 75 at 30.1

                                   2            Plaintiffs filed a timely first amended complaint. ECF No. 84. In addition to attempting to

                                   3   cure the deficiencies identified in the Court’s order, the FAC also consolidated claims from two

                                   4   later-filed lawsuits: Dowdy v. Gilead Sciences, Inc., Case No. 19-cv-0481, and Lyons v. Gilead

                                   5   Sciences, Inc., Case No. 19-cv-2538. The Court had previously granted the parties’ stipulations to

                                   6   consolidate these cases “for all pretrial purposes” and “without prejudice to or waiver of Gilead’s

                                   7   opposition to consolidated trials in any of these cases.” ECF No. 67 at 6; ECF No. 80 at 6. Gilead

                                   8   now moves to dismiss the consolidated FAC in its entirety for lack of subject matter jurisdiction.

                                   9   ECF No. 91. Gilead also argues that Plaintiffs have failed to cure the deficiencies the Court

                                  10   identified and seeks dismissal of the previously dismissed claims with prejudice. ECF No. 92.

                                  11   II.      LEGAL STANDARDS

                                  12            A.     Federal Rule of Civil Procedure 12(b)(1)
Northern District of California
 United States District Court




                                  13            “If the court determines at any time that it lacks subject-matter jurisdiction, the court must

                                  14   dismiss the action.” Fed. R. Civ. P. 12(h)(3). A defendant may raise the defense of lack of subject

                                  15   matter jurisdiction by motion pursuant to Federal Rule of Civil Procedure 12(b)(1). The party

                                  16   asserting subject matter jurisdiction bears the burden of establishing it. Kokkonen v. Guardian

                                  17   Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

                                  18            B.     Federal Rule of Civil Procedure 12(b)(6)

                                  19            A complaint must contain “a short and plain statement of the claim showing that the

                                  20   pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Dismissal under Federal Rule of Civil

                                  21   Procedure 12(b)(6) “is appropriate only where the complaint lacks a cognizable legal theory or

                                  22   sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr.,

                                  23   521 F.3d 1097, 1104 (9th Cir. 2008). A complaint need not contain detailed factual allegations,

                                  24   but facts pleaded by a plaintiff must be “enough to raise a right to relief above the speculative

                                  25   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “To survive a motion to dismiss, a

                                  26   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

                                  27

                                  28
                                       1
                                         The Court described Plaintiffs’ factual allegations in detail when ruling on Gilead’s first motion
                                       to dismiss and does not repeat that discussion here.
                                                                                          2
                                         Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 3 of 12




                                   1   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

                                   2   570). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

                                   3   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                   4   While this standard is not a probability requirement, “[w]here a complaint pleads facts that are

                                   5   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                   6   plausibility of entitlement to relief.” Id. (internal quotation marks and citation omitted). In

                                   7   determining whether a plaintiff has met this plausibility standard, a court must “accept all factual

                                   8   allegations in the complaint as true and construe the pleadings in the light most favorable” to the

                                   9   plaintiff. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                  10           C.      Federal Rule of Civil Procedure 9(b)

                                  11           Federal Rule of Civil Procedure 9(b) requires that “a party must state with particularity the

                                  12   circumstances constituting fraud or mistake” but allows that “[m]alice, intent, knowledge, and
Northern District of California
 United States District Court




                                  13   other conditions of a person’s mind may be alleged generally.” Allegations of fraud must “be

                                  14   specific enough to give defendants notice of the particular misconduct so that they can defend

                                  15   against the charge and not just deny that they have done anything wrong. Averments of fraud

                                  16   must be accompanied by the who, what, when, where, and how of the misconduct charged.” Vess

                                  17   v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (internal quotation marks,

                                  18   alteration, and citation omitted). However, “a plaintiff in a fraud by omission suit will not be able

                                  19   to specify the time, place, and specific content of an omission as precisely as would a plaintiff in a

                                  20   false representation claim,” and such a claim “will not be dismissed purely for failure to precisely

                                  21   state the time and place of the fraudulent conduct.” Falk v. Gen. Motors Corp., 496 F. Supp. 2d

                                  22   1088, 1098-99 (N.D. Cal. 2007); Washington v. Baenziger, 673 F. Supp. 1478, 1482 (N.D. Cal.

                                  23   1987) (“[A] plaintiff cannot plead either the specific time of the omission or the place, as he is not

                                  24   alleging an act, but a failure to act.”).

                                  25   III.    DISCUSSION

                                  26           A.      Subject Matter Jurisdiction

                                  27           Plaintiffs assert that the Court has jurisdiction over this case under the Class Action

                                  28   Fairness Act of 2005 (“CAFA”), which “provides federal district courts with original jurisdiction
                                                                                          3
                                         Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 4 of 12




                                   1   over ‘mass actions’ if the actions meet all of the statutory requirements” under 28 U.S.C.

                                   2   § 1332(d). Corber v. Xanodyne Pharm., Inc., 771 F.3d 1218, 1222 (9th Cir. 2014) (en banc); ECF

                                   3   No. 84 ¶ 19. They also contend that the Court has diversity jurisdiction “under 28 U.S.C.

                                   4   § 1332(a) for those Plaintiffs who are citizens of states other than California.” Id. ¶ 20.

                                   5          Gilead does not dispute diversity jurisdiction as to the non-California Plaintiffs but argues

                                   6   that the Court lacks CAFA jurisdiction. Although the Court previously concluded that it had such

                                   7   jurisdiction when it ruled on Gilead’s first motion to dismiss, ECF No. 75 at 4-5, the Court is also

                                   8   under a continuing obligation to evaluate its own subject matter jurisdiction, Fed. R. Civ. P.

                                   9   12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court

                                  10   must dismiss the action.”). Thus, the Court’s prior ruling is not dispositive, and the Court does not

                                  11   construe Gilead’s motion as a procedurally improper motion for reconsideration.

                                  12          A mass action qualifies for federal jurisdiction under § 1332(d) if it is a civil action “in
Northern District of California
 United States District Court




                                  13   which monetary relief claims of 100 or more persons are proposed to be tried jointly on the ground

                                  14   that the plaintiffs’ claims involve common questions of law or fact.” 28 U.S.C.

                                  15   § 1332(d)(11)(B)(i). Gilead contends that the Court lacks jurisdiction because Plaintiffs have not

                                  16   proposed that their claims be tried jointly. Gilead does not “dispute that, based on Plaintiffs’

                                  17   allegations, Plaintiffs are sufficiently numerous, that the parties are minimally diverse, or that the

                                  18   individual and aggregate amount in controversy requirements are satisfied.” ECF No. 91 at 10.

                                  19          Plaintiffs need not “expressly request a ‘joint trial’” to propose one. Corber, 771 F.3d at

                                  20   1223. However, a “proposal” for a joint trial “is a voluntary and affirmative act, and an intentional

                                  21   act. It is not a mere suggestion, and it is not a mere prediction.” Briggs v. Merck Sharp & Dohme,

                                  22   796 F.3d 1038, 1048 (9th Cir. 2015) (internal quotation marks and citations omitted). “[A]n

                                  23   implicit proposal may be found when all of the circumstances of the action, including the language

                                  24   of the complaint and the structure of the action, lead to the assumption that the claims will be tried

                                  25   jointly.” Ramirez v. Vintage Pharm., LLC, 852 F.3d 324, 329 (3d Cir. 2017). When “assess[ing]

                                  26   whether there has been a proposal for joint trial, [courts] hold plaintiffs responsible for what they

                                  27   have said and done.” Corber, 771 F.3d at 1223.

                                  28          That Plaintiffs filed a single amended complaint is some evidence of a proposal to try
                                                                                          4
                                         Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 5 of 12




                                   1   claims jointly. The Ninth Circuit has found CAFA jurisdiction where plaintiffs, who alleged “a

                                   2   ‘common plan and scheme,’” “filed a single state-court complaint that named well over 100

                                   3   plaintiffs and provide[d] that ‘Plaintiffs, and each of them, demand a jury trial. . . .’” Visendi v.

                                   4   Bank of Am., N.A., 733 F.3d 863, 868 (9th Cir. 2013); see also Ramirez, 852 F.3d at 329 (“Where

                                   5   a single complaint joins more than 100 separate claims involving common questions of law and

                                   6   fact, there is a presumption that those plaintiffs have implicitly proposed a joint trial.”). Similarly,

                                   7   the FAC in this case names 292 plaintiffs, includes hundreds of paragraphs alleging common

                                   8   facts, and demands “a trial by jury.” ECF No. 84 ¶¶ 25-591; id. at 250 (emphasis added).

                                   9   Plaintiffs are the “masters of their complaint,” and “can structure actions in cases involving more

                                  10   than 100 potential claimants so as to avoid federal jurisdiction under CAFA.” Corber, 771 F.3d at

                                  11   1223. A reasonable corollary is that Plaintiffs may therefore also structure their actions so as to

                                  12   invoke federal jurisdiction, and neither party has cited, and the Court is not aware of, any case
Northern District of California
 United States District Court




                                  13   where a court has rejected CAFA jurisdiction over a single complaint filed by more than 100

                                  14   plaintiffs alleging a common plan or scheme.

                                  15           Nonetheless, looking at all of the circumstances in this case, the Court concludes that the

                                  16   FAC does not propose a joint trial, as required for CAFA jurisdiction. Prior to filing the FAC,

                                  17   Plaintiffs and Gilead jointly stipulated to consolidation of Holley, Dowdy, and Lyons “for all

                                  18   pretrial purposes.” ECF No. 67 at 2; ECF No. 80 at 2. But a request for consolidation “solely for

                                  19   pretrial proceedings” is insufficient to constitute a proposal for a “joint trial.” Dunson v. Cordis

                                  20   Corp., 854 F.3d 551, 555 (9th Cir. 2017) (citing In re Abbott Laboratories, Inc., 698 F.3d 568, 573

                                  21   (7th Cir. 2012)); see also 28 U.S.C. § 1332(d)(11)(B)(ii)(IV) (excluding from the definition of

                                  22   “mass action” any civil action in which “the claims have been consolidated or coordinated solely

                                  23   for pretrial proceedings”). Indeed, where plaintiffs “qualif[y] their coordination request by saying

                                  24   that it was intended to be solely for pre-trial purposes, . . . it would be difficult to suggest that

                                  25   [they] had proposed a joint trial.” Corber, 771 F.3d at 1224-25.

                                  26           More significantly, Plaintiffs filed the FAC after the Court held a case management

                                  27   conference in which trial planning was discussed. At that conference, Plaintiffs stated that “we’re

                                  28
                                                                                           5
                                           Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 6 of 12




                                   1   not going to be trying . . . 165 cases at one time.” ECF No. 76 at 24.2 They also expressed a clear

                                   2   intent to use bellwether trials. Id. at 29. Plaintiffs argue that whether their “claims ultimately

                                   3   proceed to a joint trial is irrelevant” because “[i]t is well settled that post-filing developments do

                                   4   not defeat jurisdiction if jurisdiction was properly invoked as of the time of filing.” Visendi, 733

                                   5   F.3d at 868 (internal quotation marks and citation omitted). But they ignore the fact that their

                                   6   proposal for bellwether trials came before they filed the FAC, and the Court must therefore

                                   7   consider that proposal.

                                   8           As the Ninth Circuit has explained, proposing the use of bellwether trials might or might

                                   9   not constitute a proposal to try claims jointly. Dunson, 854 F.3d at 555. “If 100 or more plaintiffs

                                  10   propose holding a bellwether trial . . . in which the results of the trial will be binding on the

                                  11   plaintiffs in the other cases, they have proposed a joint trial of their claims for purposes of

                                  12   § 1332(d)(11)(B)(i).” Id. But proposing the “more common” type of bellwether trial, where “the
Northern District of California
 United States District Court




                                  13   claims of a representative plaintiff or plaintiffs are tried, but the outcome of the trial is binding

                                  14   only as to the parties involved in the trial itself” or perhaps “binding on the defendant under

                                  15   ordinary principles of issue preclusion,” does not constitute a proposal for claims to be tried

                                  16   jointly. Id. (emphasis in original). “To constitute a trial in which the plaintiffs’ claims are ‘tried

                                  17   jointly’ for purposes of § 1332(d)(11)(B)(i), the results of the bellwether trial must have preclusive

                                  18   effect on the plaintiffs in the other cases as well.” Id.; see also Bullard v. Burlington N. Santa Fe

                                  19   Ry. Co., 535 F.3d 759, 762 (7th Cir. 2008) (“A trial of 10 exemplary plaintiffs, followed by

                                  20   application of issue or claim preclusion to 134 more plaintiffs without another trial, is one in

                                  21   which the claims of 100 or more persons are being tried jointly, and § 1332(d) thus brings the suit

                                  22

                                  23   2
                                         “A Rule 12(b)(1) jurisdictional attack may be facial or factual. In a facial attack, the challenger
                                  24   asserts that the allegations contained in a complaint are insufficient on their face to invoke federal
                                       jurisdiction. By contrast, in a factual attack, the challenger disputes the truth of the allegations
                                  25   that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air for Everyone v. Meyer,
                                       373 F.3d 1035, 1039 (9th Cir. 2004) (citation omitted). Gilead’s motion does not fall squarely
                                  26   into either rubric because, although Gilead relies on evidence outside the FAC to challenge
                                       jurisdiction, see ECF No. 91 at 11 (quoting transcript of April 23, 2019 case management
                                  27   conference), resolution of the motion does not depend on the truth of Plaintiffs’ allegations.
                                       Nonetheless, it is clear that courts consider material outside the complaint when determining
                                  28   whether CAFA jurisdiction exists, and the Court does so here. See, e.g., Corber, 771 F.3d at
                                       1222-25 (considering plaintiffs’ petitions for coordination in state court).
                                                                                           6
                                           Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 7 of 12




                                   1   within federal jurisdiction.” (emphasis added)). Significantly for this case, when plaintiffs

                                   2   propose a bellwether trial without specifying which type, courts “presume that they mean a

                                   3   bellwether trial in which the results will not be binding on the plaintiffs in the other cases but will

                                   4   instead be used for informational purposes only.” Dunson, 854 F.3d at 555 (citing Briggs, 796

                                   5   F.3d at 1051 (holding that “a bellwether trial is not, without more, a joint trial within the meaning

                                   6   of CAFA”)). As in Dunson, “nothing [Plaintiffs] said indicated that they were referring to a

                                   7   bellwether trial whose results would have preclusive effect on the plaintiffs in the other cases,”

                                   8   and the Court therefore concludes that Plaintiffs have not proposed that their claims be tried

                                   9   jointly. Id. at 557. The Court therefore lacks jurisdiction under CAFA.

                                  10           The parties agree that the proper remedy is to sever and dismiss the claims of the

                                  11   California Plaintiffs, which would allow the Court to exercise diversity jurisdiction over the

                                  12   remainder of the case. The Court agrees that this is the correct result. Federal Rule of Civil
Northern District of California
 United States District Court




                                  13   Procedure 21 allows a court to “perfect its diversity jurisdiction by dropping a nondiverse party

                                  14   provided the nondiverse party is not indispensable to the action under Rule 19.” Kirkland v.

                                  15   Legion Ins. Co., 343 F.3d 1135, 1142 (9th Cir. 2003) (internal quotation marks and citation

                                  16   omitted). Neither party suggests, and the Court does not find, that any of the individual plaintiffs

                                  17   are parties whose joinder is required under Rule 19. The Court will therefore sever and dismiss

                                  18   the 16 Plaintiffs who are California citizens to perfect its diversity jurisdiction.

                                  19           B.      Fraud and Consumer Protection Claims

                                  20           Gilead moves to dismiss Plaintiffs’ fraud and consumer protection claims to the extent they

                                  21   rely on affirmative misrepresentations and not simply omissions. Plaintiffs respond that they “did

                                  22   not intend their FAC to include claims based on affirmative misrepresentations” and “do not

                                  23   oppose dismissal of any fraud or consumer protection claims based on misrepresentations and not

                                  24   omissions.”3 ECF No. 102 at 20-21. The Court will therefore grant Gilead’s motion to dismiss

                                  25

                                  26
                                       3
                                         Plaintiffs also assert that they “do not believe the FAC states” any claims based on affirmative
                                       misrepresentations and state that their “inclusion of . . . one sentence referencing
                                  27   misrepresentations [in paragraph 714 of the FAC] was in error.” ECF No. 102 at 20. However,
                                       the FAC contains repeated references to misrepresentations beyond this single sentence. E.g.,
                                  28   ECF No. 84 ¶ 411 (“Despite having discovered the benefits of TAF before 2001, Gilead
                                       repeatedly misrepresented TAF as ‘new.’”); id. ¶ 482 (“Gilead . . . trained its sales representatives
                                                                                            7
                                         Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 8 of 12




                                   1   such claims.

                                   2          C.      Failure-to-Warn Claims

                                   3          Gilead also moves to dismiss the post-approval, post-2008 failure-to-warn claims that this

                                   4   Court previously dismissed with leave to amend. In its ruling on Gilead’s first motion to dismiss,

                                   5   the Court noted that, in their original complaint, “Plaintiffs allege that the company knew that

                                   6   TDF posed risks to patients’ kidneys and bones before the first TDF drug was approved by the

                                   7   FDA,” but that “the complaint also alleges that Gilead acquired additional information after FDA

                                   8   approval.” ECF No. 75 at 22. The Court concluded that:

                                   9                  The problem with Plaintiffs’ allegations is that it is not possible to
                                                      discern from the complaint whether – and, if so, when – any such
                                  10                  information was provided to the FDA. Plaintiffs allege that the risks
                                                      of TDF drugs were known before Gilead submitted its first TDF
                                  11                  drug for approval. It would be an unreasonable inference to
                                                      conclude that Gilead did not present any information concerning the
                                  12                  risks of TDF drugs to the FDA, especially when Plaintiffs allege that
Northern District of California
 United States District Court




                                                      Gilead submitted multiple applications for different TDF drugs and
                                  13                  that it also “update[d] its Viread labeling at least four times
                                                      [between 2002 and 2006] to describe the kidney damage patients
                                  14                  experienced when taking TDF,” id. ¶ 217, and again modified its
                                                      labeling (as to unspecified drugs) in 2007 and twice in 2008, id.
                                  15                  ¶¶ 224-25. Such changes could not have been made without
                                                      application to the FDA for approval. See [Wyeth v. Levine, 555 U.S.
                                  16                  555, 568 (2009)] (noting the general rule that “a manufacturer may
                                                      only change a drug label after the FDA approves a supplemental
                                  17                  application” before explaining that the CBE [(“changes being
                                                      effected”)] regulation provides that a manufacturer may make
                                  18                  certain changes “upon filing its supplemental application with the
                                                      FDA”). Without more, the Court cannot conclude that Plaintiffs
                                  19                  have plausibly alleged the existence of “newly acquired
                                                      information” – i.e., “data, analyses, or other information not
                                  20                  previously submitted to the [FDA]” – such that it could have made
                                                      post-2008 labeling changes under the CBE regulation. 21 C.F.R.
                                  21                  § 341.3(b) (emphasis added). Consequently, Plaintiffs have not
                                                      plausibly alleged that Gilead could have made, under the CBE
                                  22                  regulation or any other federal law allowing changes without prior
                                                      FDA approval, the post-2008 labeling changes Plaintiffs contend
                                  23                  were required to comply with state law. As pleaded, those claims
                                                      are therefore preempted. The Court will grant leave to amend
                                  24                  because it is not clear that amendment could not cure the
                                                      deficiencies identified in this order.
                                  25

                                  26
                                       to misrepresent Viread’s safety profile.”); id. ¶ 579 (“Gilead misrepresented the reasons that it
                                  27   shelved TAF in 2004, asserting that TAF could not be differentiated from TDF when it knew that
                                       TAF was, in fact, highly differentiated from TDF.”); id. ¶ 581 (“Gilead misrepresented that it
                                  28   renewed development of TAF because of the needs of an aging HIV population.”); id. ¶¶ 585,
                                       589-91 (referring to “Gilead’s misrepresentations and omissions”).
                                                                                          8
                                            Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 9 of 12




                                   1   Id. at 23-24 (emphasis and first, second, and fifth alterations in original).

                                   2            As discussed below, the FAC has cured the original complaint’s deficiencies except as to

                                   3   the period following the FDA’s review of the Stribild New Drug Application (“NDA”) in July

                                   4   2012. Plaintiffs allege that “there is no evidence that Gilead submitted to the FDA analyses

                                   5   demonstrating that TDF patients have a high frequency of renal damage or the true extent of the

                                   6   risk nephrotoxicity poses to all TDF patients even if they have normal glomerular function or do

                                   7   not have preexisting risk factors.” ECF No. 84 ¶ 572. Likewise, they allege that:

                                   8                    Gilead did not submit analyses to the FDA establishing the full
                                                        extent of the frequency or severity of risk that TDF poses to all
                                   9                    patients, nor did it tell the FDA that the one marker of kidney
                                                        function Gilead was warning doctors to monitor in all patients after
                                  10                    May 21, 2007 could not adequately detect the type of kidney injury
                                                        that was frequently occurring in all TDF patients (and, which left
                                  11                    unchecked, would cause more severe kidney injury and also harm
                                                        patients’ bones). Gilead could have analyzed the accumulating data
                                  12                    demonstrating the higher frequency and severity of the risk to all
Northern District of California
 United States District Court




                                                        TDF patients and strengthened its warnings, but did not.
                                  13
                                       Id. ¶ 573. “Although the FDA became aware, after the clinical trials through adverse event
                                  14
                                       reporting, that TDF was injuring patients’ kidneys and bones,” Plaintiffs allege, “it did not know
                                  15
                                       the true frequency or severity of adverse events, injury or risk associated with TDF.” Id. ¶ 557;
                                  16
                                       see also id. ¶ 571 (“Postmarketing adverse event reports did not put the FDA on notice of the
                                  17
                                       frequency or severity of the risk. Adverse event reports underreport the true incidence of adverse
                                  18
                                       events because they are based on voluntary reporting.”). Plaintiffs further allege that “Gilead did
                                  19
                                       not disclose to the FDA that it gave stronger monitoring warnings in the EU for the exact same
                                  20
                                       products nor did it disclose its scientific or medical reasons for doing so.” Id. ¶ 575. Neither
                                  21
                                       Gilead’s moving papers nor its reply engages with any of these allegations. See ECF Nos. 92,
                                  22
                                       109.
                                  23
                                                Gilead makes much of its pre-2008 labeling, which warned of “New Onset or Worsening
                                  24
                                       Renal Impairment” and recommended “[r]outine monitoring of calculated creatinine clearance and
                                  25
                                       serum phosphorus . . . in patients at risk for renal impairment.” See, e.g., ECF No. 93-1 at 6;4 see
                                  26
                                       also ECF No. 84 ¶¶ 379, 495 (alleging label contents). But this does not render Plaintiffs’
                                  27

                                  28   4
                                           The Court grants Gilead’s unopposed request for judicial notice. ECF No. 93.
                                                                                         9
                                           Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 10 of 12




                                   1   allegations implausible. Warning of “new onset” renal impairment does not indicate that the risk

                                   2   extends to individuals without prior risk factors of such impairment, nor does the labeling advise –

                                   3   as Plaintiffs allege should have happened – that all patients’ kidney functions should be routinely

                                   4   monitored. It is not disputed that the FDA knew of some kidney- and bone-related risks of

                                   5   Gilead’s TDF drugs, but this does not mean that it had the same information as Gilead as to the

                                   6   severity or frequency of those risks.5 Plaintiffs have plausibly alleged the existence of “newly

                                   7   acquired information” – i.e., information “not previously submitted to the [FDA]” that “reveal[s]

                                   8   risks of a different type or greater severity or frequency than previously included in submissions to

                                   9   the FDA.” 21 C.F.R. § 341.3(b). This is sufficient to survive Gilead’s motion to dismiss.

                                  10           However, “Plaintiffs do not dispute Gilead’s motion to the extent it seeks dismissal of

                                  11   Plaintiffs’ postapproval failure to warn claims for Stribild only.” ECF No. 102 at 4 n.2. As

                                  12   discussed below, Plaintiffs have also failed to state a plausible claim as to post-July 2012 claims as
Northern District of California
 United States District Court




                                  13   to any drug. The FAC alleges that, “[u]ntil the FDA’s review of the Stribild NDA in 2012, there

                                  14   is no evidence that the agency reviewed any medical literature regarding TDF or other analyses

                                  15   describing how post-approval renal and bone injury and/or adverse events were occurring at a

                                  16   frequency or severity much greater than that reported in the registrational clinical trials.” ECF No.

                                  17   84 ¶ 574. It elsewhere alleges that, “in connection with its medical review of the Stribild NDA in

                                  18   July 2012,” the FDA cited a study that Plaintiffs allege concluded “that ‘while traditional risk

                                  19   factors such as hypertension, older age, and diabetes may increase the risk for kidney disease,

                                  20   tenofovir is associated with elevated risk even in patients without preexisting risk factors.’” Id.

                                  21   ¶ 565 & n.68. Thus, Plaintiffs have alleged that, as of July 2012, the FDA was aware that the risk

                                  22   for kidney disease extended beyond patients with preexisting risk factors. Indeed, Plaintiffs argue

                                  23

                                  24   5
                                         Gilead argues that Plaintiffs have not alleged newly acquired information specifically as to bone-
                                  25   related risks. However, Plaintiffs adequately allege that these risks are related to increased
                                       severity or frequency of kidney damage. E.g., ECF No. 84 ¶ 498 (“TDF-induced bone injuries are
                                  26   related to the wasting of minerals through the urine. This is due to dysfunction in the nephron
                                       tubule, which prevents reabsorption of minerals from the glomerular filtrate. If physicians knew
                                  27   earlier that their patients’ kidneys were dysfunctional, subsequent bone injuries could be
                                       avoided.”); id. ¶ 562 (“[I]f tubular damage persists unnoticed, patients may progress to more
                                  28   severe kidney damage and experience a chronic loss of phosphorus, leading to bone mineral
                                       density loss and premature osteoporosis.”).
                                                                                         10
                                        Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 11 of 12




                                   1   that they “have plausibly alleged that, at least between August 2008 and July 2012, the FDA did

                                   2   not know the true extent of the frequency or severity of the risk of TDF,” thus implicitly

                                   3   conceding that they have not plausibly alleged such lack of knowledge after July 2012. ECF No.

                                   4   102 at 15 (emphasis added).

                                   5          Although the FAC also cites studies from 2013 and 2014, it does not adequately allege

                                   6   how these studies constitute “newly acquired information” as defined in the regulations. The

                                   7   2013 paper is alleged to have found “that nearly 20% of 1200 patients had proteinuria even though

                                   8   they had a normal creatinine-based estimated [glomerular] filtration rate,” and that the 2014 paper

                                   9   “found that signs of renal damage were ‘highly frequent’ even in patients with a normal estimated

                                  10   [glomerular] filtration rate.” ECF No. 84 ¶¶ 567-68. But the 2012 paper that the FDA allegedly

                                  11   considered when reviewing the Stribild NDA described a “study of 10,841” patients and “found

                                  12   that each year of tenofovir exposure was associated with a 34% increased risk of proteinuria, 11%
Northern District of California
 United States District Court




                                  13   risk of rapid decline in kidney function, and 33% increased risk of chronic kidney disease.” Id.

                                  14   ¶ 565. The FAC also alleges that the 2012 paper “demonstrated that traditional risk factors did not

                                  15   worsen the effects of tenofovir.” Id. The allegations regarding the 2013 and 2014 studies

                                  16   “provide[] no basis upon which the court could conclude that the . . . events covered by the alleged

                                  17   [papers] presented a different type of risk than those the company had discussed with the FDA, or

                                  18   were more severe or more frequent than . . . events that the government already knew about” as of

                                  19   July 2012. Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 708 (2d Cir. 2019). The Court

                                  20   will therefore grant Gilead’s motion to dismiss as to post-approval, post-July 2012 claims.

                                  21          D.      Effect of Dismissal

                                  22          Plaintiffs do not request leave to amend, and the Court does not grant it. Plaintiffs do,

                                  23   however, ask that any dismissals “be without prejudice to a motion to amend if warranted by

                                  24   evidence found in discovery.” ECF No. 102 at 21. Gilead counters that such a ruling would

                                  25   improperly allow Plaintiffs “to forego their pleading obligations in order to skip straight to

                                  26   discovery in search of a viable theory of liability to be pleaded at an unspecified future date.”

                                  27   ECF No. 109 at 8. The parties’ positions both anticipate disputes that are not yet ripe, if they will

                                  28   ever be. “[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss,”
                                                                                         11
                                         Case 4:18-cv-06972-JST Document 123 Filed 10/16/19 Page 12 of 12




                                   1   and federal pleading rules “do[] not unlock the doors of discovery for a plaintiff armed with

                                   2   nothing more than conclusions.” Iqbal, 556 U.S. at 678-79. Thus, Plaintiffs cannot obtain

                                   3   discovery on claims that have been dismissed. However, Plaintiffs are entitled to discovery on

                                   4   claims that the Court has found to be sufficiently pleaded, and it is not impossible that such

                                   5   discovery might also reveal facts relevant to dismissed claims. If it does, Plaintiffs may have

                                   6   grounds to seek leave to amend. E.g., M.H. v. Cty. of Alameda, No. 11-2868 CW, 2012 WL

                                   7   5835732, at *3 (N.D. Cal. Nov. 16, 2012) (“Courts routinely allow parties to amend their

                                   8   pleadings after new information comes to light during discovery.”). Whether such a motion would

                                   9   be granted is not before the Court, and the Court does not decide that question in advance.

                                  10                                             CONCLUSION

                                  11           Gilead’s motions to dismiss the first amended complaint are granted in part and denied in

                                  12   part. The claims of the California Plaintiffs are severed and dismissed. The Clerk shall terminate
Northern District of California
 United States District Court




                                  13   the following Plaintiffs from this action: Hector Manuel Bedoya, Herbie Kay Dehorney, Dameco

                                  14   Gates, Duane Lewis, Tony Martin, Bradley McDonald, George Allen Myers, Douglas Leroy

                                  15   Phipps, Wayne Albert Sage, Cynthia Lorraine Spears, Steven J. Spradlin, Scott Wascher,

                                  16   Demetrius Waters, Michael Williams, Treyvon Paul Ryan Willis, and Matthew Yale. See ECF

                                  17   No. 84 ¶¶ 39, 50, 52, 63, 67-68, 82-84, 116, 121, 144, 155, 156, 160, 306 (alleging these

                                  18   Plaintiffs’ California citizenship).

                                  19           The Court also dismisses Plaintiffs’ fraud and consumer protection claims to the extent

                                  20   they rely on allegations of affirmative misrepresentations rather than omissions, as well as

                                  21   Plaintiffs’ post-approval, post-July 2012 failure-to-warn claims. Dismissal of these claims is

                                  22   without leave to amend, but without prejudice to any future motion to amend on a showing of

                                  23   good cause.

                                  24           IT IS SO ORDERED.

                                  25   Dated: October 16, 2019
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
                                                                                        12
